              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:20-cr-00020-MR-WCM


UNITED STATES OF AMERICA,      )
                               )
                   Plaintiff,  )
                               )
              vs.              )                         ORDER
                               )
(1) LESLIE CARTWRIGHT,         )
(2) BRIAN MAJERCIK,            )
                               )
                  Defendants. )
______________________________ )

      THIS MATTER is before the Court on the Defendant Leslie

Cartwright’s Unopposed Motion to Continue Jury Trial and Request for

Additional Time to File Pretrial Motions [Doc. 20] and the Defendant Brian

Majercik’s Unopposed Motion to Join Motion to Continue [Doc. 21].

      On February 19, 2020, Defendants Leslie Cartwright and Brian

Majercik (collectively “Defendants”) were each charged in a Bill of Indictment

with one count of knowingly and intentionally possessing with intent to

distribute a quantity of methamphetamine and a quantity of marijuana, in

violation of 21 U.S.C. § 841(a)(1). [Doc. 1]. On March 2, 2020, the Defendant

Leslie Cartwright’s arraignment was held, at which time the Magistrate Judge

calendared the case for the May 4, 2020 trial term. On March 6, 2020, the



     Case 1:20-cr-00020-MR-WCM Document 22 Filed 06/17/20 Page 1 of 3
Defendant Brian Majercik’s arraignment was held, at which time the

Magistrate Judge calendared the case for the May 4, 2020 trial term. On April

3, 2020, pursuant to the COVID-19 Administrative Order Regarding Criminal

Jury Trials and Other Matters [Miscellaneous Case No. 3:20-mc-00048-

FDW, Doc. 4], the Court continued the case to its current setting during the

June 29, 2020 trial term.

      The Defendants now seek a continuance of the trial date. [Docs. 20,

21]. Among other grounds, counsel state that additional time is needed to

review discovery materials and to further investigate the case. Counsel also

state additional time is needed to comprehensively confer with the

Defendants, as well as engage in plea negotiations with the Government.

Counsel further represent that the Government does not oppose the

requested continuances. [Docs. 20, 21].

      The Court finds that the case should be continued. As noted above,

the Defendants state that more time is needed to review discovery and to

further investigate the case, as well as to comprehensively confer with

Defendants. If the requested continuances were not granted, the Court finds

that counsel would be denied “the reasonable time necessary for effective

preparation, taking into account the exercise of due diligence.” 18 U.S.C. §

3161(h)(7)(B)(iv).

                                     2

     Case 1:20-cr-00020-MR-WCM Document 22 Filed 06/17/20 Page 2 of 3
      Additionally, without the requested continuances, counsel would not

have the ability to engage in meaningful plea negotiations, which would result

in a miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i). For the reasons

stated herein, with respect to the motions to continue, the ends of justice

served by the granting of the continuances outweigh the best interests of the

public and the Defendants in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

      With respect to the Defendant Leslie Cartwright’s unopposed motion

requesting an extension of the pretrial motions deadline, the Court finds for

the reasons stated in the motion, and for good cause shown, sufficient

grounds to grant a thirty (30) day extension of the pretrial motions deadline.

      Accordingly, IT IS, THEREFORE, ORDERED that the Defendant

Leslie Cartwright’s Unopposed Motion to Continue Jury Trial and Request

for Additional Time to File Pretrial Motions [Doc. 20] and the Defendant Brian

Majercik’s Unopposed Motion to Join Motion to Continue [Doc. 21] are

GRANTED, and the above-captioned Defendants are hereby CONTINUED

from the June 29, 2020 trial term in the Asheville Division.

      IT IS FURTHER ORDERED that the Defendant Leslie Cartwright’s

deadline for filing pretrial motions is hereby EXTENDED to July 13, 2020.

      IT IS SO ORDERED.                       Signed: June 17, 2020




                                      3

     Case 1:20-cr-00020-MR-WCM Document 22 Filed 06/17/20 Page 3 of 3
